Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00670-CR

                                        Joshua SCHECHTER,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CR8150W
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 27, 2019

APPEAL DISMISSED

           Appellant Joshua Schechter entered into a plea bargain with the State pursuant to which he

pleaded nolo contendere to tampering with a government record. The trial court imposed sentence

in accordance with the agreement and signed a certificate stating this “is a plea-bargain case, and

the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a

notice of appeal, and the district clerk filed a copy of the clerk’s record, which includes the trial

court’s rule 25.2(a)(2) certification and a written plea bargain agreement. See id. R. 25.2(d).
                                                                                     04-19-00670-CR


       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, (B) after getting the trial court’s permission to

appeal, or where the specific appeal is expressly authorized by statute.” Id. R. 25.2(a). We must

dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been

made part of the record.” Id. R. 25.2(d).

       Here, the clerk’s record establishes the punishment assessed by the trial court does not

exceed the punishment recommended by the prosecutor and agreed to by the defendant. See id. R.

25.2(a)(2). The record also supports the trial court’s certification that appellant does not have a

right to appeal. See Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005) (holding that

court of appeals should review clerk’s record to determine whether trial court’s certification is

accurate).

       On November 13, 2019, we gave appellant notice that this appeal would be dismissed

pursuant to rule 25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification

showing that appellant has the right to appeal was made part of the appellate record by December

9, 2019. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003,

pet. ref’d) (not designated for publication). Neither an amended certification nor other response

has been filed. We therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-